ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_03_EN.txt. 76

SEPARATE OPINION OF ;
JUDGES RUDA, BEDJAOUI AND JIMENEZ DE ARECHAGA

1. We have voted in favour of the Court’s Judgment because we agree
with many of its findings and conclusions. Among them we may mention :
(i) the way the Court has conceived of the specificity of its task in the
present case, which is to indicate a delimitation line, and not a delimitation
zone ; (ii) the Court’s determination of the area relevant to the dispute,
which, under the terms of the Special Agreement, must be confined to that
area where there is direct opposition between the relevant coasts of Malta
and Libya ; (iii) the exposition the Court makes of the principles and rules
of international law applicable to this continental shelf delimitation ; (iv)
the rejection by the Court of the alleged natural boundary of the Rift Zone
invoked by Libya ; and, finally, (v) the reasoning leading to the establish-
ment of the delimitation line and the need to make a correction to the
median line in order to take account of the considerable disproportion in
the length of coasts of the Parties.

2. There are, however, certain aspects of the case, and of the Court’s
decision, which compel us to make some observations in this separate
opinion. The first of them is inspired by the complete absence in the
Judgment of any reaction in respect of the most emphasized of Malta’s
claims based on the principle of a radial projection of its coasts in all
directions, which would have the shape of a trapezium extending towards
Benghazi on the Libyan coast of Cyrenaica. The Court has avoided any
pronouncement on this claim on the ground that it extends beyond the area
where the Court has found to have jurisdiction. However, when confronted
with such an excessive claim, insistently advanced by Malta, the Court
should, in our view have found a way to state its opinion on that conten-
tion. Due to the wide differences between the Parties on this point, which
results in a substantial extension or reduction of the relevant area to be
delimited by the Court, it would have been of the utmost importance, not
only logically speaking, but as a practical matter, to analyse this point with
some care. This was, for us, one of the most important points which had to
be decided by the Court, because the area subject to delimitation would
have taken a completely different dimension according to which of the two
viewpoints was adopted. The complete silence of the Judgment with res-
pect to this important issue could be interpreted as signifying that such a
claim, since it has been heard, but not rejected by the Court, might be
maintained in future negotiations concerning the area beyond the one
relevant in this case. Thus, the total silence of the Court with respect to
what seems to us to be an excessive and unjustified claim might become a

67
77 CONTINENTAL SHELF (JOINT SEP. OP.)

source of future difficulties and disputes. There is even a phrase in the
Judgment that might be interpreted as having the effect opposite to that of
rejection and as encouraging the insistence upon this claim. We refer to the
passage where the Court states that its Judgment does not signify that “the
claims of either Party to expanses of continental shelf outside that area
have been found to be unjustified” (para. 21).

3. The second reason which has impelled us to file the present separate
opinion is the need to deal with an argument which was advanced by Malta
towards the end of the oral proceedings. This argument made a strong
impression on several of our colleagues, and it has been taken up by the
Court, thus influencing the somewhat limited effect assigned by the
Court’s decision to the considerable disproportion in the length of coasts
of the Parties. The argument has been presented by the Agent of Malta in
the following terms :

“If Malta did not exist Libya could not reasonably claim a conti-
nental shelf extending beyond a line equidistant between its coasts
and those of Italy... should the presence of Malta operate in such a
way as to give Libya the advantage of pushing its claim very sub-
stantially to the north of that line ?”

The same Agent added that

“if Malta would have been given half effect. . . the line of delimitation
would have been drawn practically at equal distance between the
Italy-Libya and the Malta-Libya equidistance lines” (sitting of
13 February 1985).

It is an argument entirely based on two hypotheses or, to be more precise,
on two hazardous conjectures, namely, that Malta did not exist, and that in
such a case the delimitation line between Italy and Libya in the relevant
area would necessarily be a median line. It is then postulated that such a
line represents a nec plus ultra for Libya, which it cannot reach if some
effect is to be recognized to Malta. This whole construction is based on a
premise which cannot be proved : to consider as rigorously unavoidable a
median line between Libya and Italy, in an area where there is no oppo-
sition nor adjacency between those two States and where Italy has offi-
cially communicated to the Court that it has no claims. According to this
reasoning, a notional median line is to be assumed without having heard
the interested Parties, namely, Italy and Libya ; without knowing if they
would invoke or accept equidistance, and, above all ignoring the great
disproportion between the opposite coasts of Sicily and Libya — the only
pertinent ones — which have a ratio in Libya’s favour roughly of 3.5 to 1.
This compels us, in Part II, to deal with this argument, and in Part III, to
examine the criterion, partially accepted by the Court, which takes
account, as a relevant circumstance, of the considerable disproportion in
the length of coasts. Finally, in this connection, we will add, in Part IV,
some observations as to the correct way to apply the proportionality test in

68
78 CONTINENTAL SHELF (JOINT SEP. OP.)

order to conform to the basic rule requiring the comparison of like with
like, so as to ensure an equitable result.

I. THE REASONING OF THE TRAPEZIUM

4. Malta has argued that the maritime projections of a coastal State
stretch out radially in all directions and that, in particular, all the coasts of
Malta can and should be projected seawards in all directions, including
one towards Cyrenaica on the Libyan eastern coast.

5. Such a radial projection may, undoubtedly, exist in the case of islands
in the open ocean not facing other States’ coasts, but it does not correspond
to the practice of States in enclosed or semi-enclosed seas, where more than
two States may advance conflicting claims in respect of a given maritime
area.

6. Furthermore, if radial projection is valid for one State, it must
obviously be valid for any other, given the principle of equality between
States. In the present instance, if it is to be applied for Malta’s benefit, it
must also be applied for that of Libya, not to mention the third States of the
region (Italy and Greece). Malta is not entitled to assert its multi-direc-
tional maritime projection to the exclusion and detriment of that of any
other State equally concerned. In that connection the Agent of Malta
stated that his country had no delimitation problem with Greece, whereas,
manifestly, the application of radial projection would be bound to give rise
to such a problem not only with Greece but also, surely, with Italy (Malta
having unilaterally given the median line between it and Sicily an eastward
extension) and even Albania.

7. In the case of opposite coasts in closed or semi-enclosed seas, such as
the Caribbean, the Gulf or the North Sea (all of which present a situation
comparable to that of the present case, of a series of States opposite one
State or several), there is a considerable State practice which demonstrates
that States, in their bilateral agreements, end their agreed lines of delimi-
tation exactly at the point in which the opposition ceases to exist between
the directly facing coasts of the parties, and a different opposition com-
mences vis-a-vis the coasts of a third State. And such a respect for the rights
of other opposite States occurs regardless of the greater distance or closer
proximity of the coasts of that third State. In geographical situations of this
nature a lateral “cut-off” of the adjacent opposite coast by allowing an
equidistance line to swing out laterally across another State’s coastal front
is carefully avoided. Counsel for Malta has recognized that

“in areas where the claims of several States meet and converge, the

69
79 CONTINENTAL SHELF (JOINT SEP. OP.)

legal approach is to reflect that convergence and to reject a method of
delimitation which leads to an occlusion of coastal fronts” (sitting of 8
February 1985). |

8. To take up first the examples in the Caribbean, it is instructive, first of
all, to examine the maps furnished by the Parties. According to them, the
delimitation line between Venezuela and the Netherlands (on account of
Aruba, Curaçao and Bonaire) narrows and converges in order not to
“cut-off” the oppositeness between Venezuela and the Dominican Repub-
lic. A radial projection from these islands, on the basis of proximity, as
claimed by Malta, would cut off entirely any oppositeness between Vene-
zuela and the Dominican Republic. Yet one finds in this case, so similar to
the present one, something completely different from the Maltese trape-
zium exercise. The agreed lines, instead of spreading towards the west and
the east, converge so as to make room for the oppositeness between
Venezuela and the Dominican Republic both towards the east and the west
of Aruba, Curaçao and Bonaire.

9. Likewise, the line between Haiti and Colombia stops at the point
where the opposition begins between Colombia and the Dominican
Republic ; the line between the latter two States stops at the point where
opposition arises between the Dominican Republic and Venezuela ; the
line between these two States stops precisely at the point where the oppo-
sition exists between Curacao, Aruba and Bonaire and Venezuela (Sector
A). This latter line stops at the point where opposition begins again
between the Dominican Republic and Venezuela (Sector B). This line stops
at the point where opposition arises between Venezuela and the United
States on account of Puerto Rico. And this line stops at the point where
there is a second delimitation line between Venezuela and the Netherlands
on account of their islands in the area. Always in the Caribbéan Sea, the
delimitation line between Cuba and the United States stops towards the
east at the point where opposition appears between the coasts of the
United States and Mexico and towards the west at the point where the
opposition of coasts is established between the Bahamas Islands vis-a-vis
the United States and Cuba, respectively. Another map shows that the
delimitation line between Mexico and the United States commences at the
point where the oppositeness between the United States and Cuba is
replaced by that of Mexico and the United States. Also. it may be seen that
the line of delimitation between Haiti and Cuba stops at the point where
the opposite coasts are those of Jamaica vis-a-vis the two contracting
States.

10. In the Arab Persian Gulf, a geographical situation similar to that of
the Central Mediterranean is to be found. Counsel for Malta stated that
“the presence of other States on the southern side of the Gulf to some
extent mirrors the fact that Malta also has other States in her vicinity”
(sitting of 8 February 1985). The maps show clearly that in the delimitation

70
80 CONTINENTAL SHELF (JOINT SEP. OP.)

agreements between Iran, on one side, and Saudi Arabia, Bahrain, Qatar
and Abu-Dhabi on the other side, the lines of delimitation in each case stop
at the point where opposition is established between Iran and the coast of
each one of the other parties. There is no lateral projection nor “cut-off”
effect. Thus, the line of delimitation between Iran and Qatar stops at the
point where opposition is established between the coasts of Iran and those
of the United Arab Emirates.

11. In the North Sea, the delimitation line between the United Kingdom
and Norway stops at the precise point where opposition begins between
the coasts of the United Kingdom and Denmark ; then with the Federal
Republic of Germany and the Netherlands successively. Likewise, the line
between Norway and Denmark (on account of the Faroes) begins at the
point where the opposition between Norway and the United Kingdom
ceases to exist, and there is no question of a radial projection from the
Faroes.

12. And this same self-restraint shown by States in their bilateral
agreements, and occasionally in fixing tripoints, may be seen in other
delimitation treaties in different parts of the world where more than two
States are involved. For instance, the line between India (Nicobar) and
Indonesia (Sumatra) stops at the point where opposition of coasts is
established between Nicobar and Thailand on one side, and on the other
between Indonesia and Thailand. The delimitation line between Australia
and Indonesia shows a significant gap at the points where opposition is
established, not between the coasts of the contracting parties but between
those of Timor and Australia.

13. In the light of this State practice, it seems possible to conclude that
States, in their bilateral agreements, have shown a marked self-restraint in
order not to invade the opposition which exists between other States. It is
remarkable that this general attitude has been adopted regardless of the
proximity or remoteness of the third State opposite coasts or islands and
despite the fact that bilateral agreements can never prejudice the rights of
third States. In view of this widespread State practice, it would have been
appropriate for the Court to declare unacceptable the Maltese trapezium
claim, since it manifestly invades the opposition which exists in this case
between the coasts of Libya and those of third States, such as Italy and
Greece. If that claim is accepted a most serious “cut-off effect” would be
produced with respect to the geographical natural prolongation of the
extensive Italian coastline.

14. In other terms, the opposition between the coasts of two States is not
defined by a visual test nor by a geometrical one, expressed in angle
degrees. It depends on the presence or not of an intermediate third State.
The oppositeness between the coasts of States A and B disappears when
that oppositeness is replaced by that of a third State C, adjacent to A : then
and there the oppositeness between the coasts of C and B begins. This is
what happens in this case between Libya and Sicily and the Italian
boot.

15. In our view, the limitation of the relevant area where the Court has

71
81 CONTINENTAL SHELF (JOINT SEP. OP.)

jurisdiction, as far as the meridian 15° 10’, results, not just from the fact
that in such an area there are no claims of third States, but chiefly from the
fact that at this point the oppositeness between Malta and Libya has
ceased to exist and has been replaced, in accordance with the extensive
practice of States in enclosed or semi-enclosed seas, by the oppositeness
between the coasts of Sicily and Libya, and those between Calabria and
Apulia and Libya. The disappearance of that opposition is final, and
cannot be artificially resurrected, by an alleged opposition between the
coast of Benghazi in Cyrenaica and Malta’s eastern coast. That alleged
opposition cannot cut off the one which had already been established
between Italy and Libya. As the Court of Arbitration between the United
Kingdom and France stated :

“It cannot be open to two States, by ignoring the existence of the
continental sheif claims of an intermediate third State, to divide up
areas appertaining to the third State.” (Para. 92.)

II. THE FICTITIOUS LINE BETWEEN ITALY AND LIBYA

16. The argument which derives certain consequences from the drawing
of an imaginary line between Italy and Libya is not based on a correct
premise. It is hazardous to assert that the claims of Libya should not extend
northwards beyond a notional median line between Italy and Libya, but
rather, should be limited below that imaginary line, in order to recognize
some effect to the existence of Malta.

17. This premise fails to take into account that the only coast of Italy
which is really opposite to that of Libya in the relevant area (and supposing
Malta did not exist) is a short segment of the Sicilian coast. This is the one
going from Gela to Cape Passero, or more appropriately a limited stretch
between Marina di Ragusa and Cape Passero. The Sicilian coast west of
these points is opposite to Tunisia, as it results not only from the Italian-
Tunisian delimitation agreement, but also from the 1982 Judgment of the
Court which established the delimitation line between Tunisia and Libya.
To prolong the arrow indicated by the Court in this case shows conclu-
sively that the Sicilian coast west of Gela or even of Marina di Ragusa is
opposite to Tunisia and consequently cannot be opposite to Libya ; this is
what results from the practice of States in enclosed and semi-enclosed seas,
which we have described in Part I of this opinion.

18. The stretch of Sicilian coast between Marina di Ragusa and Cape
Passero has an extent which is roughly in the ratio | to 3.5 to the length of
coast between Ras Ajdir and Ras Zarruq. If one takes Gela instead of
Marina di Ragusa the ratio is 1 to 1.55. Thus a strict median line between
the two relevant coasts of Libya and Sicily, ignoring entirely the disparity
in their length, would not have been equitable. While the rest of the Italian

72
82 CONTINENTAL SHELF (JOINT SEP. OP.)

coast is a long one, the coast of the Italian boot to the east of meridian
15° 10’ is not opposite to the Libyan coast between Ras Ajdir and Ras
Zarruq and besides it has a marked northeast inclination, so that the
notional equidistant line would have to go northwards, unless it were
entirely controlled by the salient coastal point of the promontory at Cape
Passero. Since this method would also be inequitable, it is clear that the
fictitious median line between Sicily and Libya on which this argument is
based would have in turn to be corrected on several grounds, particularly
to take properly into account the disparity in the breadth of contact of the
relevant segments of coast with the sea, which is, after all, the source of
continental shelf rights.

19. The difficult problem the Court had to solve was to determine how a
median line between Malta and Libya could be corrected for the purposes
of achieving an equitable result. To that end, the Court has thought fit to
imagine a hypothetical median line (between Italy and Libya) which itself
necessarily requires correction on account of the disparity in the lengths of
the relevant coastlines. As will be apparent, this line of reasoning implies
that, in tackling the problem or correcting the median line between Malta
and Libya, one is inevitably faced with exactly the same type of problem
where the correction of the imaginary line between Italy and Libya is
concerned. But to solve one unknown with another unknown is, mathe-
matically speaking, a formidable, not to say impossible, exercise. A prob-
lem cannot be solved by creating another one of a wholly identical char-
acter.

III. THE COMPARISON IN THE LENGTH OF COASTS

20. Counsel for Maita have contended that “proportionality” should
not be applied as an equitable criterion, because it is only a test to be
applied a posteriori. It is true that proportionality is a test to be applied a
posteriori in order to appreciate the equity of the final result. But the
comparison in the length of the pertinent coasts of the Parties has always
been a part of the intellectual process leading to an equitable delimitation,
and not something which comes into play after a line is established. When
that comparison shows, as in this case, a considerable difference in the
extent of coasts of the Parties (and also between the relevant Sicilian
stretch of coast and that of Libya), then such a disparity constitutes, by
itself, a most relevant geographical circumstance, which must be taken into
account, among the other relevant circumstances, in effecting an equitable
delimitation. To assert, as Malta has done, that the equidistance method
should be applied, even if it produces a delimitation which is grossly
disproportionate to the length of the relevant coasts, is an attempt to
subordinate the equitable resuit tobe achieved, to the method adopted.
This is precisely the opposite of the fundamental rule of delimitation,
namely, that the method to. be adopted should be justified by the equity of

73
83 CONTINENTAL SHELF (JOINT SEP. OP.)

the result. We do not think that in the present case, one should take the
method of equidistance to be the major, decisive and absolute element, and
proportionality to be a secondary test, no more than a means of checking
the result obtained by the equidistance method. To our way of thinking,
both elements are equally important in the present case, and both should
have been fully applied ; the first, equidistance, to give a precise indication
of the contours and characteristics of the delimitation line ; the second,
proportionality, in order to correct the line by shifting it northwards to the
requisite latitude, so as to achieve a reasonable relationship between the
areas with a view to an equitable result.

21. To provide an additional vindication of the need to take account of
the length of coast, one should begin with the straightforward idea — not
contested by either Party — that as each coastal State has equal entitlement
to continental shelf, its coasts are presumed to possess an equal capacity to
generate an area of maritime jurisdiction. It is in this sense (and only in this
Sense) that one can effectively speak of equality of States. But the capacity
of generating continental shelf, which every State possesses to an equal
degree of “intensity”, depends in concreto upon physical factors with which
States are not equally endowed. As the Court has said, it is the coast which
“is the decisive factor for title to submarine areas adjacent to it” (CJ.
Reports 1982, p. 61, para. 73). It is certainly not the physical fact of
adjacency which gives rise to the legal entitlement to the continental shelf
(Gulf of Maine case, I.C.J. Reports 1984, p. 296, para. 103). It is rather the
existence of a rule of law, establishing a link between territorial sovereignty
and continental] shelf rights, which gives rise to the legal entitlement. It is
therefore correct that, as Malta’s counsel have said, the continental shelf is
not the extension of a physical coast, but of territorial sovereignty — or in
other words, that it is an emanation of statehood. However, one should not
spend too much time juggling with abstractions, merely so as to be able to
refuse to recognize the part played by length of coast. Territorial sover-
eignty enables continental shelf rights to be generated, but it can in no way
suffice to “give concrete expression” to these rights, to quantify the areas
affected or to arrive at a delimitation. It merely confers “eligibility” to
possess continental shelf. The extent and limits of that shelf are given
concrete form by the coastal front, and as a function of its geography,
which comprises all its physical characteristics, length included. The sea-
board is a parameter which enables use to be made of the sea ; it is a more
or less important, more or less extensive, means of access to the sea. For
that purpose it is expressed in units of measurement. Territorial sover-
eignty generates continental shelf rights by way of the coastal front (as is
proved by the fact that it cannot engender them in the case of landlocked
States). This coastal front generates a certain area of continental shelf,
because of its length, among other things ; this seems a statement of the
obvious. Given that sovereignty creates the legal entitlement but can only
give it effect by way of the coast as “medium”, it is this medium which

74
84 CONTINENTAL SHELF (JOINT SEP. OP.)

becomes decisive for the concretization of the area of shelf attributed. The
medium is defined by all its component elements, including length.

22. No delimitation process between two opposite States can be carried
out without taking account of the “coastal geography” and the “coastal
relationship”. Every coast has an individual appearance derived from its
specific characteristics, and every “coastal relationship” between the
coasts of two opposite States has its own individual character. In order to
establish the “coastal geography” and the “coastal relationship” applying
in a given case, account must be taken of all the factors which may lend
their particular stamp to these coasts. In practice, what we look at is their
configuration, their curvature, their general direction, their projection
(whether radial or frontal) any change in direction in particular sections,
their indentations, projections and irregularities, their “ordinary” or “spe-
cial” or “unusual” features, their “non-essential” characteristics, and the
“coastal relationship” which they create, depending on whether adjacent
or opposite States are involved. Thus all the physical data relating to these

coasts must be taken into consideration. Consequently, it would appear
striking and unusual, unjustifiable and unwarranted, not to deal likewise
with the length of the coasts. It is incomprehensible that a characteristic
which might prove essential should be ignored, while all the other char-
acteristics are treated as identification marks of a particular coast.

23. It is out of the question to dissimulate the concept of proportion-
ality, and publicists have taken care not to do so. Thus Professor Paul
Reuter has correctly stated :

“from ancient times it has been consistently taught by philosophers,
moralists and, subsequently, theologians that justice does not mean
arithmetical equality but equality in ratios and proportions, and the
distinction between commutative and distributive justice has accen-
tuated that aspect” (“Quelques réflexions sur l’équité en droit inter-
national”, Revue belge de droit international, 1980, p. 173 [translation
by the Registry] ).

In the writer’s eyes, there can be no equity without proportionality. The
principle of proportionality, with that of equivalence and finality, is one of
the three principles on which equity is built. Professor D. P. O’Connell has
likewise written :

“Although there is no reference in Article 6 to the proportions of the
continental shelf to be attributed respectively to neighbours, the
notion of proportionality is inherent in that of equitable delimitation.”
(The International Law of the Sea, Vol. II, Oxford, 1984, p. 724 ;
emphasis added.)

75
85 CONTINENTAL SHELF (JOINT SEP. OP.)

Writers on law have not found the Court’s 1982 Judgment in the Con-
tinental Shelf (Tunisia/ Libyan Arab Jamahiriya) case very satisfying. One
of the grounds for their dissatisfaction lay, precisely, in the way the Court
had handled the proportionality question (cf. Monique Chemillier-Gen-
dreau, “Le droit de la mer, mythes et réalités”, Hérodote, 1984/1, No. 32,
p. 51, and Elisabeth Zoller, “Recherche sur les méthodes de délimitation
du plateau continental : à propos de l’affaire Tunisie/Libye (arrêt du 24
février 1982)”, Revue générale de droit international public, 1982, pp. 645-
678, passim). In the present case it was all the more desirable that special
care be devoted to this question, the importance of which was greatly
enhanced by the wholly unusual disparity in the lengths of the Parties’
coastlines.

24. At the Third Conference on the Law of the Sea, the Moroccan
delegation had proposed making an actual rule out of proportionality :

“ (c) The reasonable relationship which, after consideration of the
criteria indicated under sub-paragraph (a), should result from a
delimitation effected in accordance with principles of equitable pro-
portionality between the extent of the zones to be delimited and the
respective length of the coastlines measured following the general
direction thereof.” (Doc. NG 7/3, 21 April 1978.)

The fact that the Third Conference neither adopted nor even discussed this
proposal does not mean that it was against taking the proportionality
factor into consideration. At that juncture, however, its preoccupation was
simply to devise a general formula likely to achieve a broad consensus and
bridge the gap between the partisans of equidistance and those of equitable
principles. In confining itself to enunciating the “fundamental rule” of
maritime delimitation law, namely that of striving towards an “equitable
result”, the Third Conference, for the sake of the general consensus, had to
abandon the idea of spelling out the “means” of achieving that result, since
no agreement upon them could have been reached. Thus no equitable
principle was specifically mentioned, any more than equidistance, so it is
not surprising that proportionality was not mentioned either.

25. In this case, the considerable difference in the length of the respec-
tive coasts represents a striking physical fact which is a particularly
“relevant circumstance”. The Court has been given some noteworthy
comparative figures regarding the respective lengths of the coasts of the
two States. The disparity between the respective lengths of the coasts of the
two States, in the ratio 1 to 8, is particularly striking : it is completely
“unusual” and unique in delimitation processes. This is surely a particu-
larly relevant factor in this case.

26. A comparison in the length of coasts of the parties, of their “breadth
of contact with the sea” has invariably been made in the process of
reaching judicial decisions concerning maritime delimitation and such a .
comparison has always determined the final result. In the 1969 Judgment

76
86 CONTINENTAL SHELF (JOINT SEP. OP.)

the Court made such a comparison ; it found that the extent of coast of the
three Parties was similar and, in consequence, declared that equidistance
would not be equitable in that case. In the 1977 award between France and
the United Kingdom the comparison in the length of coast of the parties
was made by the Court of Arbitration in the process of reaching its
decision, and not ex post facto. The Court of Arbitration’s main conclusion
was that there was no appreciable difference in the extent of the coasts of
both parties. This was the only, the decisive, and the explicit ground upon
which the Court based its correction of the median line by disregarding
the Channel Islands and by assigning half effect to the Isles of Scilly
(paras. 181, 195, 199, 202, 234, 244, of the decision).

27. A reading of the above-referred paragraphs of the award demon-
strates that the Court of Arbitration began the process of reaching its
decisions by a comparison in the length of the coasts of the parties. It found
that they were comparable in their extent and therefore it concluded that
equity required to recognize broadly comparable areas to each party. It did
not have to apply the test of proportionality a posteriori. After finding that
the ratio of coasts was 1 to 1, it decided to avoid disproportion by adju-
dicating broadly comparable areas, and this was achieved by appropriate
corrections of the median line. So it is unjustified to invoke the authority of
this tribunal in order to minimize the factor consisting in the comparison of
the length of coasts of the parties. On the contrary, it was the leitmotiv of its
reasoning and its conclusions. If, in order to achieve an equitable result, the
Court of Arbitration corrected the strict median line for the reason that the
length of coasts of the parties was 1 to 1, it is difficult to avoid the
conclusion that a median line should a fortiori be corrected when the ratio
is 1 to 8, as in this case, or 1 to 3.5, as between the Sicilian and Libyan
relevant coasts.

28. In the Tunisia/ Libya case the Court, in paragraph 131 of the Judg-
ment, made a detailed study of the proportion of the relevant adjacent
coasts, which had a ratio of 1 for Libya and 1.63 for Tunisia, and reached
the conclusion that the result “taking into account ail the relevant circum-
stances, seems to the Court to meet the requirements of the test of pro-
portionality as an aspect of equity” (CJ. Reports 1982, p. 91). And
paragraph 133 B. (5) mentioned among the relevant circumstances to be
taken into account to achieve an equitable result :

“the element of a reasonable degree of proportionality, which a
delimitation carried out in accordance with equitable principles ought
to bring about between the extent of the continental shelf areas
appertaining to the coastal State and the length of the relevant part of
its coast, measured in the general direction of the coastlines, account
being taken for this purpose of the effects, actual or prospective, of
any other continental shelf delimitation between States in the same
region” (ibid., p. 93).

77
87

CONTINENTAL SHELF (JOINT SEP. OP.)

In that case a more limited area was adjudicated to Libya. It would have
been obviously unfair not to make here a similar comparison in the length
of coasts, when it operates to the advantage of Libya in the ratio of 1

to 8.
29. In the recent case of the Delimitation of the Maritime Boundary in the

Gulf of Maine Area, the Chamber was faced with the problem of coasts
having different lengths, and it said in various passages of its Judg-
ment :

“This difference in length is a special circumstance of some weight,
which, in the Chamber’s view, justifies a correction of the equidistance
line, or of any other line. In several specific cases the respective lengths
of the coasts of the two Parties in the delimitation area have been
taken into consideration as a ground for correcting a line basically
derived from the application of a given method. Some cases involved
settlement by agreement (e.g., that of the shelf boundary between
France and Spain in the Bay of Biscay) while others were submitted to
judicial decision (e.g., that of the delimitation of the continental shelf
between Tunisia and Libya). Yet, in comparison with these various
cases, in the present case the difference in the length of the coasts of
the two States within the delimitation area is particularly notable.”
(LCJ. Reports 1984, pp. 322-323, para. 184.)

It is to be remarked that in this case the rather modest ratio of 1 to 1.34 was
deemed “particularly notable”. Then the Judgment added :

“a fair measure of weight should be given to a by no means negli-
gible difference within the delimitation area between the lengths
of the respective coastlines of the countries concerned” (ibid., p. 328,
para. 196).

And later the Chamber stated :

78

“it is in the Chamber’s view impossible to disregard the circumstance,
which is of undeniable importance in the present case, that there is a
difference in length between the respective coastlines of the two
neighbouring States which border on the delimitation area. Not to
recognize this fact would be a denial of the obvious. The Chamber
therefore reaffirms the necessity of applying to the median line as
initially drawn a correction which, though limited, will pay due heed
to the actual situation. In Section VI, paragraph 157. the Chamber has
recognized in principle the equitable character of the criterion where-
by appropriate consequences may be deduced from any inequalities
in the lengths of the two States respective coastlines abutting on the
delimitation area. As the Chamber has expressly emphasized it in no
way intends to make an autonomous criterion or method of delimi-
tation out of the concept of ‘proportionality’. even if it be limited to
88 CONTINENTAL SHELF (JOINT SEP. OP.)

the aspect of lengths of coastline. However, this does not preclude the
justified use of an auxiliary criterion serving only to meet the need to
correct appropriately, on the basis of the inequalities noted, the
untoward consequences of applying a different main criterion.”
(C.J. Reports 1984, pp. 334-335, para. 218.)

Thus the Chamber did not apply the comparison in the length of coasts as a
test a posteriori but as an auxiliary criterion, a special circumstance which
led to a correction of equidistance. The description of this factor as an
“auxiliary” criterion should be interpreted, in our view, as signifying that
the comparison of the length of coasts is a criterion like any other, but it is
not an autonomous one, in the sense that the delimitation operation should
not be guided by it as a criterion independent of any other, whereas it
should in fact be combined with other criteria.

30. The arbitral award delivered on 14 February 1985 by a tribunal
composed of three Members of the Court also compared the length of the
coasts of the Parties, and found that they had the same length and on that
ground concluded that none of the Parties could claim a supplementary
advantage. The arbitral tribunal stated that proportionality “between the
length of coast and the extent of areas attributed to each State” (para. 120)
is “another circumstance which the Tribunal has to consider” (para. 118).
It added that : “Proportionality must intervene in the evaluation of factors
which are to be taken into account in order to reach an equitable result”
(ibid.). The equal length of the coastlines was such a determinative factor in
that case (along with the general direction of those coastlines) that the
Tribunal introduced the notions of the “short coast” (confined to the
coastal fronts of the two States) and the “Jong coast” (also including part of
the coastal fronts of the neighbouring States, Senegal to the north and
Sierra Leone to the south, the delimitation with which remained to be
effected and could thus be facilitated).

31. What is deduced from the jurisprudence is that the proportionality
of the lengths of coasts is a factor most relevant in testing the equity of a
given line of delimitation ; but the proportionality of the coasts should not
be considered as a strict mathematical exercise ; what has to be taken into
account is just a general comparison of the length of coast. These are two
related but different concepts, which also play a different role in estab-
lishing the line. One is a mathematical comparison, the other is an auxiliary
criterion or a special circumstance to be balanced with other criteria. If the
difference in the length of coasts is to be encapsulated in an “equitable
principle”, care must be taken not to express it blindly as a mechanical
arithmetical ratio. The attempt to find an equitable result requires account
to be taken of the difference in lengths within a flexible, readily applicable
formula, which expresses a reasonable degree of correspondence between
the ratio of these lengths and that of the areas adjudicated to each

party.

79
89 CONTINENTAL SHELF (JOINT SEP. OP.)

32. In the present case, it is undeniable that there is a notable difference
between the relevant coasts of the Parties. It is clear that the equidistance
line proposed by Malta is completely out of proportion to the lengths of the
respective coasts ; it really disregards the difference of the lengths of coasts
as a factor to be taken into account. This does not mean that the Court has
to apply the strict proportionality proposed by Libya as a line of delimi-
tation in 1973 ; this approach is also unreasonable in the circumstances of
the case. This rigorous mathematical calculation would lead to an inequi-
table result since it would have caused an undue encroachment on the
Maltese coast. In conclusion, the difference in the coasts of the two States
is a factor, a most important circumstance that had to be taken into
account in this case, not just in the decision of the case, but also in
postulating that fictional line between Sicily and Libya.

33. An attempt has been made to distinguish the above-referred juris-
prudence on the ground that it did not refer to delimitations between
opposite coasts. But this is not exact. The Court of Arbitration between
France and the United Kingdom compared the length of coasts of the
parties, in the Channel area, where they are clearly opposite, and also in the
Atlantic region where, in the final analysis, the Court found that the coasts
were also opposite (para. 242). In the light of these findings, it is not
entirely correct to assert that the present is the first case where a delimi-
tation is to be made betweeen exclusively opposite coasts. Also in 1982 the
Court extended the comparison to a sector which was “very close to a
directly opposite relationship”. The Bay of Biscay agreement between
France and Spain, where the ratio was 1 to 1.541 in favour of France, is also
an example of applying the correlation based on the extent of coasts
precisely in the outer area of the Bay, where opposition between the coasts
begins. Finally, the Chamber in the Delimitation of the Maritime Boundary
in the Gulf of Maine Area case applied this criterion in relation to the sector
where the coastlines of Massachusetts and Nova Scotia presented an
opposite relationship.

34. It has also been stated that the comparison of length of coast has
only been taken into account as a means to counteract or avoid a cut-off
effect. This may have been the case in the 1969 Judgment, although the
Court compared then the extent of coasts of Denmark and the Nether-
lands, in respect of which no such cut-off effect existed. And no such
cut-off effect was present, also in the Bay of Biscay agreement, or in the
Atlantic region in the 1977 award. The avoidance of the cut-off effect is an
independent equitable criterion which stands on its own feet and does not
have, nor needs, the support of the factor resulting from a comparison in
the length of coast of the parties.

35. A correction by 28’ instead of the 18 adopted by the Court, would in
our view have been more equitable. The resultant line would have allowed
practically three-quarters effect to Malta and produced an area ratio of
around 1 to 3.54, i.e., approaching half the 1 to 8 ratio of the coast. We feel
that such a relationship between the two area/coast ratios would have been

80
90 CONTINENTAL SHELF (JOINT SEP. OP.)

more reasonable. Furthermore, the expert cartographer appointed by the
Court had informed it that such a 28’ correction would have resulted in a
line dividing into two equal parts the disputed area, that is to say, the area
claimed by both Parties, lying between the Maltese strict equidistance line
to the south and the line of strict proportionality advocated by Libya to the
north,

36. However, had the Court actually proceeded to an equal division of
that disputed area between the Parties, it might have appeared to have, so
to speak, split the difference between their claims. Even so, concern to
avoid giving the false impression of having effected a compromise cannot
be an adequate reason for the Court to rule out such a solution if there are
strong arguments from equity for adopting it. As will be noted, the Court in
1969, and the Chamber of the Court in 1984, both recommended an equal
division of continental shelf areas because they found that all the relevant
circumstances pointed to its adoption. The Arbitral Tribunal for the mari-
time delimitation between Guinea and Guinea-Bissau also allotted equal
areas because the two parties had coastlines of equal length.

37. Itis admittedly beyond question that the Court, expected as it is to
take law alone as the basis of its findings, has no power to effect com-
promises. But it is no less evident that, where special circumstances dictate
equal division as a solution, the Court may not abnegate that solution, for
by so doing it would be abandoning that very basis of law. Two observa-
tions are called for here. First, it has to be faced that the law governing
maritime delimitations is still affected with a degree of indeterminacy, in
the sense that the reasonings put forward do not invariably and automa-
tically “produce” a delimitation line. Often, even, a regrettable but doubt-
less inevitable gap can be observed between the arguments expounded in a
judicial decision and the concrete finding as regards the choice of delimi-
tation line adopted. However well-founded, the reasoning does not neces-
sarily, mathematically, “issue” in the conclusion adopted. This is, of
course, because the law of the sea is still quite rudimentary and comprises
few rules, and more especially because the entire process of maritime
delimitation law is dominated by a “fundamental norm”, that of the
equitable result, which is as uninstructive as it is all-embracing. That being
so, a judge can but anxiously, humbly, gauge and compare his crushing
responsibility and the modest means at his disposal for assuming it. He
undergoes what Verlaine called “l’extase et la terreur de celui qui a été
choisi”. He cannot see how to escape from the frustrating tyranny of a
certain “praetorian subjectivism” when the very margin of indeterminacy
responsible for it originated in a law still young and permeated with equity
— which, though a highly respectable legal concept, is inevitably measured
with a “human” yardstick. The finest legal dissertations on equity will
never succeed in completely eliminating what is perhaps an irreducible
core of the judicial subjectivism mentioned above. The utmost, in all
honour, that ajudge can then do is modest : to summon up all his resources
with a view to reducing its scope and effects to a minimum. At the same

81
91 CONTINENTAL SHELF (JOINT SEP. OP.)

time, in a situation where one intends to judge exclusively on a basis of law
but finds that equity is the fundamental norm of the law concerned, it is
impossible to ignore that while

“few terms are as pleasing to mind and heart [as equity, and] few so
deeply touch an ingrained expectancy of human nature, few, on the
other hand, remain so mysterious” (Paul Reuter, “Quelques réflexions
sur Péquité en droit international”, Revue belge de droit international,
1980, p. 169 {translation by the Registry]).

38. Secondly, to divide the area claimed by both Parties into two equal
parts would in fact be neither a compromise — which it is not for the Court
to undertake — nor an option partaking of the philosophical wisdom of
King Solomon. In certain special circumstances, equal division appears to
be self-recommending as a means of fully satisfying the requirements of
equity. The Chamber of the Court declared as much in the Delimitation of
the Maritime Boundary in the Gulf of Maine Area case. As we read in its
Judgment :

“it is inevitable that the Chamber’s basic choice should favour a
criterion long held to be as equitable as it is simple, namely that in
principle, while having regard to the special circumstances of the case,
one should aim at an equal division of areas where the maritime
projections of the coasts of the States between which delimitation is to
be effected converge and overlap” (CJ. Reports 1984, p. 327,
para. 195 ; see also para. 157).

The solution of dividing the area into two equal parts, which we find more
equitable in the present instance, also corresponds to what was suggested
by the Court in 1969, namely :

“if, in the application of the preceding sub-paragraph, the delimita-
tion leaves to the Parties areas that overlap, these are to be divided
between them in agreed proportions or, failing agreement, equally”
(Z.CJ. Reports 1969, p. 53, para. 101 (C) (2)).

IV. THE APPLICATION OF THE PROPORTIONALITY TEST

39. In applying the proportionality test different figures have been
quoted, depending on whether or not account is taken of the triangular
area adjudicated to Malta towards the east, from Delimara Point to the
15° 10’ parallel, and from there towards the south, as far as the delimita-
tion line indicated by the Court. It seems to us difficult to deny that this
triangular area must be included in determining the extent of the areas
which are attributed to each party. That triangle is part of the area where
the Court has found that it has jurisdiction to decide, and consequently, it
has been adjudicated, and it has been adjudicated in favour of Malta. So,

82
92 CONTINENTAL SHELF (JOINT SEP. OP.)

the real ratio of the areas adjudicated to each party is, in truth, of 1 to 2.38,
which we think is insufficient from the point of view of equity.

40. The reason for taking this triangle into account is that, in applying
the proportionality test, the comparison of areas must be made on the basis
of counting the whole area which is adjudicated to each Party. It is true that
adjustments have been made, in other cases, in order to determine whether
a given area, such as the Tunisian waters in the Gulf of Gabes, or the
Canadian waters of the Bay of Fundy, should be comprised in applying the
proportionality test. In the above-referred cases, the areas of the Gulf of
Gabes and the Bay of Fundy were already territorial waters of one of the
Parties, and the issue considered by the Court was simply whether it was
equitable to take account of those areas in determining the larger area to
which the proportionality test had to be applied. But here the situation is
entirely different : the Court is establishing a line which will determine the
areas which “appertain” to each of the Parties. It seems obvious that, in
applying the proportionality test, one should compare the whole area
which each party is gaining as a result of the Court’s Judgment. A different
solution, of including only part of the area gained by one of the Parties,
would lead to an inequitable result and thus run counter to the funda-
mental rule of maritime delimitation. It would also infringe the principle
proclaimed by the Court in 1982, when it stated that “the only absolute
requirement of equity is that one must compare like with like” (Z.CJ.
Reports 1982, p. 76, para. 104). Nothing is more comparable than the areas
of continental shelf that each party obtains as a result of the Judgment of
the Court.

(Signed) J. M. Rupa.
(Signed) Mohammed BEDJAOUI.
(Signed) Eduardo JIMENEZ DE ARECHAGA.

83
